Per Curiam
Defendant-Appellee David Lee Benns was charged in the district court of Pueblo County with eight separate offenses, including kidnapping, rape, and deviate sexual intercourse. After trial to a jury, he was acquitted of all charges.
The district attorney brings this appeal under section 16-12-102, C.R.S. 1973, to review evidentiary rulings of the trial court.
Any decision by this court will not affect the outcome of the litigation nor the relation of the particular parties. The defendant could not be re-tried, having once been in jeopardy. Markiewicz v. Black, 138 Colo. 128, 330 P.2d 539. We have reviewed the record of the proceedings in the trial court and do not view the questions of law involved here to have precedential value. People v. May, 182 Colo. 29, 511 P.2d 22; People v. Woods, 182 Colo. 3, 510 P.2d 435; People v. Kirkland, 174 Colo. 362, 483 P.2d 1349.
We therefore affirm the judgment.